DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on September 15, 2020, is acknowledged.  Note that the restriction requirement made by Examiner Stein on said date appears to have inadvertently listed Group I as consisting of claims 1-11 but should have listed Group I as consisting of claims 1-11 and 19-20 while Group II consists of claims 12-18.  Claims 12-18 are withdrawn from further consideration as being drawn to a nonelected invention, there being no special technical feature that makes a contribution over the prior art. 
Claims 1-11 and 19-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the preamble recites “[a] method for preparing a hydrocracking catalyst comprising…”  However, none of the method steps produces a hydrocracking catalyst.  Indeed, instant claim 11 recites “…the hydrocracking catalyst is an extrudate having an average diameter of 0.1-15 mm.”  hydrocracking catalyst comprises 0.01 parts bismuth…”  However, since a hydrocracking catalyst is not produced in claim 1, it is not clear if the recitation of hydrocracking catalyst in claim 9 is merely stating that hydrocracking catalysts (in general) comprise certain elements in certain concentrations or is referring to something in claim 1.  Also note claims 19 and 20, which ultimately depend from claim 1, and the recitation of “hydrocracking catalyst” contained therein when such is not produced in instant claim 1.
Regarding claims 1, 5-7, and 9, the phrases "preferably" render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-11 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  First, note that it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results [In re Burhans, 154 F.2d 690, 69 USPQ 330].  However, the instant specification discloses [paragraphs 0018-0023]:“[t]he inventors surprisingly found that a high performance catalyst having a silica (SiO2) to alumina (Al2O3) molar ratio of 25-75 can be prepared in an extremely efficient manner by omitting or shortening the periods of certain steps which were generally believed to be necessary for the preparation of catalysts.  It has been considered necessary in the prior art to subject the shaped body comprising a zeolite and a binder to pre-drying before the deposition of a hydrogenation catalyst.  It was found that such pre-drying is not necessary for the shaped body according to the invention for providing the desired catalyst performance.  The shaped body is subjected to an impregnation for depositing the hydrogenation metal on the shaped body. It was surprisingly found that the duration of the impregnation can The product thus obtained is subsequently calcined, also for a short period of time, i.e. at most 5 hours. Typically, the duration of the calcination in the conventional processes was 20-24 hours.  Thus, the method according to the invention provides a catalyst in a very short period of time compared to the method known in the art and still provides a catalyst with a desired catalyst performance.”  In the instant case, new results appear to have been found by the applicant as a result of the particular order and particular times for the recited method steps.  In view of the preceding, the prior art does not appear to anticipate or render obvious all the required steps (i), (iii), and (v).  The Written Opinion of the International Searching Authority dated February 14, 2018, cites Ghosh et al (EP 3176243) as relevant prior art.  However, Ghosh et al appears to fall under the exception in 35 U.S.C. 102(b)(1)(A).  Ghosh et al was published on June 7, 2017, and the instant application claims priority to EP 16194126.5 filed October 17, 2016 [see 35 U.S.C. 100(i)(1)(B)].  The Written Opinion also cited Wong et al (WO 2016/177749) and stated “[Wong et al] discloses hydrocracking at a temperature of  450-580°C, a pressure of 300-5000 kPa and a Weight Hourly Space Velocity of 3-30/h ([Wong et al]: page 11, lines 13-17) with a catalyst comprising 0.01-0.3 wt% Pt, a ZSM-5 zeolite with a silica to alumina ratio of 30-100 in the hydrogen form and a binder up to 40 wt% (D2: page 13, line 15 - page 14, line 11).  It is currently considered that the catalyst disclosed in [Wong et al] is the same as a catalyst formed by the process of claim 1.”  Clearly, there is no disclosure of the method of preparing the catalyst of Wong et al according the method steps of instant claim 1.  One of the nearest prior art references appears to be Chu et al (US 5,034,362), which discloses “[t]he catalyst of this invention may be the product formed by impregnation of the zeolite powder or pellets with one or more alkaline earth compounds and/or ion exchanged with the same. The zeolite is preferably in the NH4 or H form prior to ion exchange or impregnation. Binders such as clays, silica, or other inorganic oxides may be used. When such are used, calcined at a temperature of at least about 649o C. or higher, preferably in an oxidizing atmosphere such as air” [column 5, lines 16-28] and “[t]he amount of metal oxide incorporated in the calcined zeolite should be at least about 0.1 percent by weight. However, it is preferred that the amount of magnesium oxide in the zeolite be at least about 0.5 percent by weight, particularly when the same is combined with a binder, e.g. 35 weight percent of alumina. The amount of metal oxide can be as high as about 30% percent by weight or more depending on the amount and type of binder present” [column 3, lines 28-36], wherein the metal oxide may be a Group VIIIB such as Ni [column 2, line 62 to column 3, line 2].  The preferred zeolite includes ZSM-5 [column 7, lines 64-66].  However, the metal-impregnated zeolite is calcined at temperatures greater than 1000o F in air [see, e.g., Example 14, wherein calcination temperatures include 1200, 1400, 1600, and 1800o F & claim 1], which temperatures are greater than the heat-treating temperatures in part (v) of instant claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
January 14, 2021